       Case 4:17-cr-00355-MWB Document 60 Filed 08/13/20 Page 1 of 1




             IN THE UNITED STATES DISTRICT COURT
           FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA,                         No. 4:17-CR-00355

      v.                                          (Judge Brann)

MICHAIAH PATRICIA EVANS,

            Defendant.


                                  ORDER

                              AUGUST 13, 2020

     In accordance with the accompanying Memorandum Opinion, IT IS

HEREBY ORDERED that Evans’ motion for compassionate release, pursuant to

18 U.S.C. § 3582(c)(1)(A), (Doc. 55) is DENIED.



                                         BY THE COURT:


                                         s/ Matthew W. Brann
                                         Matthew W. Brann
                                         United States District Judge
